CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-176244) and FormS-8 (Nos. 333-52277, 333-120508, 333-124910,333-143670, 333-160389, 333-160392, 333-168124, 333-176204) of Progenics Pharmaceuticals, Inc. of our report dated March 15, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP New York, New York March 15, 2012
